Exhibit 10.1

CISCO SYSTEMS, INC.

EXECUTIVE INCENTIVE PLAN

(As Amended and Restated Effective November 15, 2012)

1. PURPOSE

The purpose of the Plan is to motivate and reward eligible employees by making a
portion of their cash compensation dependent on the achievement of certain
Performance Goals related to the performance of Cisco Systems, Inc. (the
“Company”) and its affiliates. The Plan is designed with the intention that the
incentives paid hereunder to certain executive officers of the Company are
deductible under Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the regulations and interpretations promulgated thereunder (the
“Code”). The adoption of the Plan as to current and future covered employees
(determined under Code Section 162(m)) and executive officers (within the
meaning of Rule 3b-7 of the Securities Exchange Act of 1934, as amended) is
subject to the approval of the Company’s shareholders.

2. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

(a) “Award” means the amount of a cash incentive payable under the Plan to a
Participant with respect to a Performance Period.

(b) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(c) “Committee” means the Compensation and Management Development Committee of
the Board or another Committee designated by the Board which is comprised of two
or more “outside directors” as defined in Code Section 162(m).

(d) “Participant” means any officer or key employee of the Company who is
designated as a Participant by the Committee.

(e) “Performance Goal” means an objective formula or standard determined by the
Committee with respect to each Performance Period utilizing one or more of the
following factors and any objectively verifiable adjustment(s) thereto permitted
and preestablished by the Committee in accordance with Code Section 162(m):
(i) operating income, operating cash flow and operating expense; (ii) earnings
before interest, taxes, depreciation and amortization; (iii) earnings; (iv) cash
flow; (v) market share; (vi) sales; (vii) revenue; (viii) profits before
interest and taxes; (ix) expenses; (x) cost of goods sold; (xi) profit/loss or
profit margin; (xii) working capital; (xiii) return on capital, equity or
assets; (xiv) earnings per share; (xv) economic value added; (xvi) stock price;
(xvii) price/earnings ratio; (xviii) debt or debt-to-equity; (xix) accounts
receivable; (xx) writeoffs; (xxi) cash; (xxii) assets; (xxiii) liquidity;
(xxiv) operations; (xxv) intellectual property (e.g., patents); (xxvi) product
development; (xxvii) regulatory activity; (xxviii) manufacturing, production or
inventory; (xxix) mergers and acquisitions or divestitures; (xxx) financings;
(xxxi) customer satisfaction; and /or (xxxii) total shareholder return, each
with respect to the Company and/or one or more of its affiliates or operating
units. Awards issued to Participants who are not subject to the limitations of
Code Section 162(m) may take into account other factors (including subjective
factors).



--------------------------------------------------------------------------------

(f) “Performance Period” means any period not exceeding 36 months as determined
by the Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.

(g) “Plan” means this Cisco Systems, Inc. Executive Incentive Plan, as amended
from time to time.

3. ADMINISTRATION

The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions on eligibility to participate, the establishment of payment targets
and the amount of the Awards payable under the Plan. The decisions of the
Committee shall be final and binding on all parties making claims under the
Plan. The Committee may delegate its administrative authority in whole or in
part with respect to Awards issued to Participants who are not current or future
covered employees or executive officers (each, as defined in Section 1).

4. ELIGIBILITY

Officers and key employees of the Company shall be eligible to participate in
the Plan as determined at the sole discretion of the Committee.

5. AMOUNT OF AWARDS

With respect to each Participant, the Committee will establish one or more
Performance Periods, an individual Participant incentive target for each
Performance Period and the Performance Goal or Goals to be met during such
Performance Periods. With respect to Participants who are or may become subject
to Code Section 162(m), the establishment of the Performance Period(s), the
applicable Performance Goals and the targets shall occur in compliance with and
to the extent required by the rules of Code Section 162(m).

The maximum amount of any Awards that can be paid under the Plan to any
Participant during any Performance Period is $10,000,000. The Committee reserves
the right, in its sole discretion, to reduce or eliminate the amount of an Award
otherwise payable to a Participant with respect to any Performance Period. In
addition, with respect to Awards issued to Participants who are not subject to
the limitations of Code Section 162(m), the Committee reserves the right, in its
sole discretion, to increase the amount of an Award otherwise payable to a
Participant with respect to any Performance Period.

 

-2-



--------------------------------------------------------------------------------

6. PAYMENT OF AWARDS

(a) Unless otherwise determined by the Committee, a Participant must be employed
on the date the Award is to be paid. The Committee may make exceptions to this
requirement in the case of retirement, death or disability or under other
circumstances, as determined by the Committee in its sole discretion.

(b) Any distribution made under the Plan shall be made in cash and occur within
a reasonable period of time after the end of the Performance Period in which the
Participant has earned the Award but may occur prior to the end of the
Performance Period with respect to Awards issued to Participants who are not
subject to the limitations of Code Section 162(m); provided, that no Award shall
become payable to a Participant who is subject to the limitations of Code
Section 162(m) with respect to any Performance Period until the Committee has
certified in writing that the terms and conditions underlying the payment of
such Award have been satisfied. Notwithstanding the foregoing, in order to
comply with the short-term deferral exception under section 409A of the Code, if
the Committee waives the requirement that a Participant must be employed on the
date the Award is to be paid, payout shall occur no later than the 15th day of
the third month following the later of (i) the end of the Company’s taxable year
in which such requirement is waived or (ii) the end of the calendar year in
which such requirement is waived.

7. GENERAL

(a) TAX WITHHOLDING. The Company shall have the right to deduct from all Awards
any federal, state or local income and/or payroll taxes required by law to be
withheld with respect to such payments. The Company also may withhold from any
other amount payable by the Company or any affiliate to the Participant an
amount equal to the taxes required to be withheld from any Award.

(b) CLAIM TO AWARDS AND EMPLOYMENT RIGHTS. Nothing in the Plan shall confer on
any Participant the right to continued employment with the Company or any of its
affiliates, or affect in any way the right of the Company or any affiliate to
terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. Awards represent unfunded and
unsecured obligations of the Company and a holder of any right hereunder in
respect of any Award shall have no rights other than those of a general
unsecured creditor to the Company.

(c) BENEFICIARIES. To the extent the Committee permits beneficiary designations,
any payment of Awards due under the Plan to a deceased Participant shall be paid
to the beneficiary duly designated by the Participant in accordance with the
Company’s practices. If no such beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s legal representative. A
beneficiary designation may be changed or revoked by a Participant at any time,
provided the change or revocation is filed with the Committee prior to the
Participant’s death.

(d) NONTRANSFERABILITY. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan,

 

-3-



--------------------------------------------------------------------------------

may not be assigned, pledged, or transferred except, in the event of a
Participant’s death, to a designated beneficiary as provided in the Plan, or in
the absence of such designation, by will or the laws of descent and
distribution.

(e) INDEMNIFICATION. Each person who is or shall have been a member of the
Committee and each employee of the Company or an affiliate who is delegated a
duty under the Plan shall be indemnified and held harmless by the Company from
and against any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by him in satisfaction of judgment in any such
action, suit or proceeding against him, provided such loss, cost, liability or
expense is not attributable to such person’s willful misconduct. Any person
seeking indemnification under this provisions shall give the Company prompt
notice of any claim and shall give the Company an opportunity, at its own
expense, to handle and defend the same before the person undertakes to handle
and defend it on his own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

(f) EXPENSES. The expenses of administering the Plan shall be borne by the
Company.

(g) PRONOUNS. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

(h) TITLES AND HEADINGS. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

(i) INTENT. The intention of the Company and the Committee is to administer the
Plan in compliance with Code Section 162(m) so that the Awards paid under the
Plan to Participants who are or may become subject to Code Section 162(m) will
be treated as performance-based compensation under Code Section 162(m)(4)(C). If
any provision of the Plan does not comply with the requirements of Code
Section 162(m), then such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements. With respect to all other
Participants, the Plan may be operated without regard to the constraints of Code
Section 162(m).

(j) GOVERNING LAW. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the State of California (without giving effect to
principles of conflicts of laws thereof) and applicable Federal law. No Award
made under the Plan shall be intended to be deferred compensation under section
409A of the Code and will be interpreted accordingly.

(k) AMENDMENTS AND TERMINATION. The Committee may terminate the Plan at any
time, provided such termination shall not affect the payment of any Awards
accrued

 

-4-



--------------------------------------------------------------------------------

under the Plan prior to the date of the termination. The Committee may, at any
time, or from time to time, amend or suspend and, if suspended, reinstate, the
Plan in whole or in part, provided however, that any amendment of the Plan shall
be subject to the approval of the Company’s shareholders to the extent required
to comply with the requirements of Code Section 162(m), or any other applicable
laws, regulations or rules.

 

-5-